 

Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), dated as of August
30, 2019, by and between REVEN HOUSING REIT, INC., a Maryland corporation (the
“Company”), and CHAD CARPENTER (the “Executive”).

 

RECITALS

 

WHEREAS, the Company and the Executive have entered into that certain Amended
and Restated Employment Agreement, dated as of August 14, 2018 (the “Employment
Agreement”);

 

WHEREAS, the Company and Executive do now mutually desire to amend certain terms
of the Employment Agreement, effective as of the Effective Date (as defined
below), by entering into this Amendment;

 

WHEREAS, this Amendment is being executed and delivered in connection with that
certain Agreement and Plan of Merger, of even date herewith (the “Merger
Agreement”), by and among SOR PORT Holdings, LLC, a Maryland limited liability
company (“Parent”), SOR PORT, LLC, a Maryland limited liability company and a
wholly-owned subsidiary of Parent (“Merger Sub”), and the Company, pursuant to
which Merger Sub will merge with and into the Company (the “Merger”), with the
Company surviving the Merger as a wholly-owned subsidiary of Parent, upon the
terms and subject to the conditions set forth in the Merger Agreement;

 

WHEREAS, the Executive acknowledges that, as a result of the Merger, the
Executive is selling all of his equity interest in the Company, and the goodwill
of the Company’s business associated with such interest, to Parent and,
therefore, will directly benefit from Parent’s acquisition of such goodwill;

 

WHEREAS, the Executive is deriving substantial economic benefit from the sale or
disposition of the Executive’s interest in the Company to Parent as a result of
the Merger;

 

WHEREAS, upon and after the Merger, Parent will carry on the business of the
Company, and therefore, the Executive acknowledges and agrees that it is fair
and appropriate to preserve the value of the goodwill of the Company to be
purchased by Parent as a result of the Merger by amending the Agreement to
ensure that the Executive will not compete with the Company or Parent following
the Merger, as set forth in this Amendment;

 

WHEREAS, the Executive recognizes and agrees that this Amendment is necessary to
protect Parent’s interest in the Company, including its goodwill, that will be
acquired in connection with the Merger; and

 

WHEREAS, as an inducement for Parent to consummate the Merger and the other
transactions contemplated by the Merger Agreement, the Company and the Executive
desire to amend the Agreement in the manner set forth herein in order to protect
Parent’s interest in the Company, including its goodwill, and enable Parent to
secure more fully the benefits of the Merger.

 

 

 



 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
covenant and agree, effective as of the Effective Date, as follows:

 

1.           Certain Terms. Capitalized terms used, but not defined, in this
Amendment, shall have the respective meanings given them in the Employment
Agreement. As used in this Amendment, the terms set forth below have the
meanings indicated.

 

(a)          “Competitive Activity” means any activity that is in competition
with the Company with respect to acquisition of portfolios and management of
single family residences in which the Company or any of its Related Entities
engages as of the Effective Date (unless the Company or such Related Entity no
longer engages in, or is planning to engage in, such activity).

 

(b)          “Related Entity” means any subsidiary, and any business,
corporation, partnership, limited liability company or other entity designated
by the Board in which the Company or a subsidiary holds a substantial ownership
interest, directly or indirectly.

 

(c)          “Restricted Business” means a person that engages in, or owns or
controls a significant interest in any Person that engages in, a Competitive
Activity.

 

(d)          “Territory” means anywhere in any state within the United States in
which the Company or any of its subsidiaries conducts business, and any other
state in which the Executive performs services for, or on behalf of, the Company
or any of its subsidiaries, in each case, as of the Effective Time.

 

2.           Amendment. The Agreement is hereby amended by inserting the
following Section 7(i) immediately following Section 7(h) thereof:

 

(i)          Non-Competition. At all times during the period commencing on the
Effective Date and ending on the first (1st) anniversary thereof, the Executive
shall not, directly or indirectly (including, without limitation, through any
Affiliate of the Executive), (i) have any ownership interest or other profit
participation interest in, enter into a joint venture with, participate in the
management, financing, operation or control of, a Restricted Business anywhere
in the Territory, (ii) engage or participate in any Competitive Activity within
the Territory or (iii) enter the employ of, render any services to, or be
connected as an partner, member of the board of directors or managers of, or
consultant of, any Restricted Business in the Territory; provided, however,
that, notwithstanding the foregoing, the Executive may directly (or indirectly
through a mutual fund or similar common investment vehicle) own securities in
any entity that is publicly traded on a nationally recognized exchange and that
is a Restricted Business, provided that (A) the Executive does not own, of
record or beneficially, in the aggregate more than five percent (5%) of the
outstanding beneficial ownership of such entity (“excluding the Executive’s
beneficial ownership of securities of the Company”) and (B) does not have any
active participation in any activity of such entity that constitutes a
Competitive Activity.

 

2

 



 

3.           Representations. Executive acknowledges that: (i) Executive is
deriving substantial economic benefit from the sale of equity in the Company to
Parent in connection with the Merger; (ii) the covenants and the restrictions
contained in this Amendment are necessary, fundamental and required for the
protection of Parent’s interest in the Company and to preserve the value of the
goodwill of the Company to be purchased by Parent; (iii) Executive is entering
into this Agreement solely in connection with the sale of equity in the Company
and not in connection with any contemplated employment with Parent or any
continued employment with the Company; and (iv) a breach of any of such
covenants or any other provision of this Amendment will result in irreparable
harm and damage to Parent that cannot be adequately compensated by a monetary
award.

 

4.           Miscellaneous.

 

(a)          Effective Date. This Amendment shall become effective at, and
conditioned upon the occurrence of, the Effective Time (as defined in the Merger
Agreement) of the Merger (the “Effective Date”) (it being understood that, if
the Merger is not consummated in accordance with the Merger Agreement, this
Amendment, and the terms and conditions thereof, will not become effective and
will be of no force and effect).

 

(b)          Counterparts. This Amendment may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement.

 

(c)          No Other Amendments. Except as expressly provided in this
Amendment, each and every term and condition of the Employment Agreement shall
remain unchanged and in full force and effect. From and after the Effective
Date, all references to the term “Agreement” in this Amendment or the Employment
Agreement shall include the terms and provisions contained in this Amendment.

 

[Signature page follows]

 

3

 



 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

  Company:       REVEN HOUSING REIT, INC.         By: /s/ Thad Meyer   Name:
Thad Meyer   Title: Chief Financial Officer, Chief Operating Officer and
Secretary       Executive:       /s/ Chad M. Carpenter   CHAD CARPENTER

 

[Signature Page to Amendment to Employment Agreement]

 

 

 

 

